ACCEPTED
                                                                                         01-15-00971-CV
                                                                             FIRST COURT OF FILED
                                                                                                APPEALS
                                                                                11/9/2015 2:34:27 PM
                                                                                      HOUSTON,     TEXAS
                                                                                         Stan 2:39:34
                                                                                   12/11/2015  Stanart PM
                                                                                         County Clerk
                                                                                  CHRISTOPHER      PRINE
                                                                                        Harris County
                                                                                                  CLERK

                                CAUSE NO. 1062261

KING FUELS INC.,                        §       IN THE COUNTY CIVIL COURT
                                                                      FILED IN
           Plaintiff                    §                      1st COURT OF APPEALS
                                        §                          HOUSTON, TEXAS
V.                                      §                          AT LAW
                                                               12/11/2015    NO. 2PM
                                                                          2:39:34
                                        §                      CHRISTOPHER A. PRINE
SYED R. ENTERPRISES, INC.               §                               Clerk
SYED AZEEMUDDIN AND                     §
AYESHA TABASSUM                         §      HARRIS COUNTY TEXAS

                             NOTICE OF APPEAL

      1.     King Fuels, Inc. desire to appeal from the Order Granting

Defendants' Motion To Transfer Venue signed by the trial court on October 30,

2015, in Cause No 1062261, styled King Fuels Inc. vs. Syed R. Enterprises Inc.,

Syed Azeemuddin and Ayesha Tabassum, In the County Court at Law Number

2, Harris County, Texas.

      2.     King Fuels Inc.. appeals to either the First or the Fourteenth Court

of Appeals in Houston, Texas.



Dated: November 9, 2015.

                                              Respectfully submitted,

                                              MANJI & ASSOCIATES, P.C.

                                              _/s/ Abel K. Manji
                                              Abel K. Manji
                                              Texas Bar No. 00784520
                                              12603 SW Freeway, Suite 688
                                              Stafford, Texas 77477
                                              Tel: 281-565-4603
                                              Fax: 281-565-4625

                                              ATTORNEY FOR PLAINTIFF /
                                              KING FUELS INC.



                                        1
                             Certificate of Service

      I hereby certify that on the 9th day of November 2015, a true and correct
copy of the foregoing document was forwarded via certified mail, return receipt
requested and/or facsimile transmission and/or hand delivery to all parties and/or
counsel of record in accordance with Rule 21a of the Texas Rules of Civil
Procedure as follows:

Vance Metcalf
Kent, Anderson, Bush, Frost & Metcalf, P.C.
1121 E.S.E. Loop 323, Suite 200
Tyler, Texas 75701
Fax: (903) 581-3701

                                                _/s/ Abel Manji____________
                                                       Abel Manji




                                        2